RYDER, Chief Judge.
We affirm appellant’s convictions of conspiracy to traffic in cocaine and delivery of cocaine. However, at the time of appellant’s convictions, a conviction for conspiracy to traffic in cocaine was a second degree felony. §§ 777.04(4) and 893.135(l)(b), Fla.Stat. (1981). Because the court adjudicated appellant guilty of a first degree felony on this conviction, we remand the case for the court to correct the judgment. Furthermore, because the trial judge sentenced appellant to only half of the statutory maximum of what the court thought was a first degree felony, we reverse the sentence for resentencing as a second degree felony.
Reversed and remanded.
SCHOONOVER and LEHAN, JJ., concur.